Opinion issued August 8, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00778-CV
____________

IN RE RALPH O. DOUGLAS, Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Relator, Ralph O. Douglas, has filed a petition for writ of mandamus
complaining of the 129th District Court's failure to rule on his February 4, 2002
motion for default judgment in cause number 2001-55507.  Because relator's petition
is neither verified nor includes an appendix containing a certified or sworn copy of
the order complained of, as required by Texas Rule of Appellate Procedure 52.3, and
because relator has provided no sworn or certified record containing the pleadings
and the motion at issue, as required by rule 52.7, there is nothing for this Court to
review. See Johnson v. Sandel, 895 S.W.2d 490, 491 (Tex. App.--Houston [1st
Dist.] 1996, orig. proceeding).
 We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Keyes.
Do not publish.  Tex. R. App. P. 47.